DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durbin 6,415,594.
	In regards to Independent Claim 1, Durbin teaches a combustor nozzle (figure 3) comprising a nozzle main body extending along an axis (88), wherein the nozzle main body includes: a first fuel passage (144) which is formed along the axis and through which first fuel is configured to flow; a first fuel ejection passage (140) which extends to an outer circumferential surface (142) of the nozzle main body toward a distal end side thereof from the first fuel passage and is configured to eject the first fuel from the outer circumferential surface (140 angled downstream on surface 142); an air flow passage (passage between 130 and 144) which extends in an axial direction on a radial outer side of the first fuel passage (surrounds 144 in figures 3 and 4) with respect to the axis and through which purge air is configured to flow (Col. 4, ll. 6-10); and an air ejection passage (150) which extends from the air flow passage toward a center of a distal end of the nozzle main body (102) and is configured to eject purge air from the center of the distal end (Col. 4, ll. 6-10).
	Regarding Dependent Claim 2, Durbin teaches that the air flow passage is an annular passage extending in a circumferential direction with respect to the axis , and the first fuel passage is disposed on a radial inner side of the air flow passage with respect to the axis .
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angel 5,675,971.
	In regards to Independent Claim 1, Angel teaches a combustor nozzle (figure 2) comprising a nozzle main body extending along an axis (central axis through nozzle of figure 2), wherein the nozzle main body includes: a first fuel passage (52) which is formed along the axis and through which first fuel is configured to flow; a first fuel ejection passage (140) which extends to an outer circumferential surface (142) of the nozzle main body toward a distal end side thereof from the first fuel passage and is configured to eject the first fuel from the outer circumferential surface (140 angled downstream on surface 142); an air flow passage (passage between 130 and 144) which extends in an axial direction on a radial outer side of the first fuel passage (surrounds 144 in figures 3 and 4) with respect to the axis and through which purge air is configured to flow (Col. 4, ll. 6-10); and an air ejection passage (150) which extends from the air flow passage toward a center of a distal end of the nozzle main body (102) and is configured to eject purge air from the center of the distal end (Col. 4, ll. 6-10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Durbin as applied to claim 1 above, and further in view of Terada 2010/0192586.
	Regarding Dependent Claim 3, Durbin teaches the invention as claimed and discussed above.  However, Durbin does not teach an air insulation layer between the air and fuel flow passages.  Terada teaches using an air insulation layer (58 in figure 4b) between fuel (56) and air (57) passages.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combustor nozzle of Durbin with the air insulation layer of Terada, in order to lessen the influence of combustion air around the nozzle (paragraph [0008]).
Claims 5-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin as applied to claim 1 above, and further in view of Takami 2012/0180490.
	Regarding Dependent Claim 5, Durbin teaches the invention as claimed and discussed above.  However, Durbin does not teach that the nozzle main body includes a second fuel passage through which second fuel is configured to flow on a radial outer side of the first fuel passage with respect to the axis, and the first fuel is oil fuel and the second fuel is gas fuel.  Takami teaches a nozzle main body (1) includes a second fuel passage (9) through which second fuel is configured to flow on a radial outer side of the first fuel passage (11) with respect to the axis, and the first fuel is oil fuel (paragraph [0068]) and the second fuel is gas fuel (paragraph [0060]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the fuel nozzle of Durbin with the second fuel passage of Takami, in order to allow the nozzle to operate on two fuels during different operating conditions (paragraph [0022]).
	Regarding Dependent Claim 6, Durbin in view of Takami teaches the invention as claimed and discussed above.  However, Durbin in view of Takami does not teach that the nozzle main body includes an air intake part which connects the outer circumferential surface of the nozzle main body and the air flow passage to be configured to take in purge air from the 
	 Regarding Dependent Claim 11, Durbin in view of Takami teaches the invention as claimed and discussed above.  However, Durbin in view of Takami does not teach turning vanes downstream from the air intake part.  Takami teaches turning vanes (3) downstream from the air intake part (10).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the nozzle of Durbin in view of Takami with the turning vanes of Takami, in order to apply a turning force to the air (paragraph [0059]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin in view of Takami, as applied to claim 6 above, and further in view of Iizuka 4,704,869.
	Regarding Dependent Claims 12 and 13, Durbin in view of Takami teaches the invention as claimed and discussed above, and Durbin further teaches a combustor basket (80) which holds the combustor nozzle and in which compressed air is configured to flow toward a downstream side (through swirlers 84 and 86); and an outer shell defining a compressed air flow path which is configured to introduce compressed air (combustor casing surrounding combustor in figure 2); and wherein the combustor nozzle includes a turning vane (84 and 86 on outer surface 142) provided on an outer circumferential surface of the nozzle main body.  However, Durbin in view of Takami does not teach that the combustor is a reverse flow combustor.  Iizuka teaches using a reverse flow combustor (13 in figure 1) in a gas turbine engine (figure 1).  It would have been obvious to one of ordinary skill in the art at the time of .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin as applied to claim 1 above, and further in view of Iizuka.
	Regarding Dependent Claim 14, Durbin teaches the invention as claimed and discussed above, and Durbin further teaches a combustor basket (80) which holds the combustor nozzle and in which compressed air is configured to flow toward a downstream side (through swirlers 84 and 86); an outer shell defining a compressed air flow path which is configured to introduce compressed air (combustor casing surrounding combustor in figure 2); and an air intake part which is configured to supply compressed air to the air flow passage (air intake at 100). However, Durbin does not teach that the combustor is a reverse flow combustor.  Iizuka teaches using a reverse flow combustor (13 in figure 1) in a gas turbine engine (figure 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combustor of Durbin to be a reverse flow combustor, as taught by Iizuka, in order to reduce the length of the gas turbine engine (Col. 2, ll. 28-29).
	Regarding Dependent Claim 15, Durbin in view of Iizuka teaches the invention as claimed and discussed above, and Durbin further teaches a compressor (12) which is configured to generate compressed air in which air is compressed; a turbine (18)  which is configured to be driven by a combustion gas generated by the combustor (16); and an air supply means (14) which is configured to generate compressed air, wherein the air supply means includes an air extraction part (48) which is configured to extract the compressed air generated by the compressor, and the air intake part (volume between 48 and 90 in figure 2) is configured to supply the compressed air generated by the air supply means to the air flow passage (air exiting 48 enters 100 after passing across volume between the two points).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin in view of Iizuka and Takami.
In regards to Independent Claim 16, Durbin teaches a combustor (figure 2) comprising: a combustor basket (80) which is cylindrical with a central axis (88) as a center and in which compressed air (from diffuser 48) is configured to flow toward a downstream side (through swirlers 84 and 86); an outer shell which covers an end portion on an upstream side of the combustor basket (combustor casing extending from diffuser 48 and surrounding combustion chamber walls at upstream end of combustor in figure 2); and a combustor nozzle (figure 3) disposed in the combustor basket, wherein the outer shell defines a compressed air flow path which is configured to introduce the compressed air into the combustor basket between the outer shell and the combustor basket (flowpath that leads to inlets 100), the compressed air flow path is configured to receive compressed air from the upstream side, and then introduce the compressed air into the combustor basket (compressed air from 48 enters basket defined by walls 80), the combustor nozzle includes a nozzle main body extending along an axis (body extending along 88 in figure 3), the nozzle main body includes: a first fuel passage (144) which is formed along the axis and through which first fuel is configured to flow; a first fuel ejection passage (140) which extends to an outer circumferential surface (142) of the nozzle main body toward a distal end side thereof from the first fuel passage and is configured to eject the first fuel from the outer circumferential surface (140 angled downstream on surface 142); an air flow passage (passage between 130 and 144) which extends in an axial direction on a radial outer side of the first fuel passage (surrounds 144 in figures 3 and 4) with respect to the axis and through which purge air is configured to flow (Col. 4, ll. 6-10); and an air ejection passage (150) which extends from the air flow passage toward a center of a distal end of the nozzle main body (102) and is configured to eject purge air from the center of the distal end (Col. 4, ll. 6-10).  However, Durbin does not teach that the combustor is a reverse flow combustor, or that the nozzle main body includes an air intake part which connects the outer circumferential surface of the nozzle main body and the air flow passage to be configured to take in purge air from the outer circumferential surface of the nozzle main body.  Iizuka teaches using a reverse flow 
Regarding Dependent Claim 17, Durbin in view of Iizuka and Takami teaches the invention as claimed and discussed above.  However, Durbin in view of Iizuka and Takami does not teach turning vanes downstream from the air intake part.  Takami teaches turning vanes (3) downstream from the air intake part (10).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the nozzle of Durbin in view of Iizuka and Takami with the turning vanes of Takami, in order to apply a turning force to the air (paragraph [0059]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 4, that the first fuel ejection passages and the upstream-side air ejection passage have different circumferential positions with respect to the axis and intersect each other when viewed from a radial direction with respect to the axis.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741